DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse group I including claims 1-13, and 19-20 in the reply filed on 05/20/2021 is acknowledged. Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/08/2021, 01/05/2021, 08/31/2020, 07/17/2020, 01/03/2020, 10/08/2020, 09/09/2019, and 06/08/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a fastener in claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject or bottom interlock switches are in locked position. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the structural members" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Since in line 2 recite “a plurality of structural members”, it is unclear the structural members in line 6 are at least one of two, three or more or all of the plurality of the structural members recited in line 2.

Regarding claims 5 and 6, the term "about" in line 2 of each claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “about” is construed as a broad degree. 

Claim 7 recites the limitation "all structural members" in line 2 is unclear since in claim 1 in line 2 recite “a plurality of structural members”, it is unclear all structural members in line 2 of claim 7 are at least one of two, three or more or all of the plurality of the structural members recited in line 2 in claim 1.

Regarding claim 8, the term "substantially" in line 11 of the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” is construed as a broad degree. 

Claim 8 recites the limitation "the middle protection assembly" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the term "its" in line 3 is unclear because the limitation is silent with regard to what the term “its" is referred to.  “Its” can be referred to anything causing the claim to be indefinite. For examination purposes the term “its” has been construed to cover "a contact of the 

Regarding claims 11-12, the terms "at least one shield interlock switch, the shield interlock switch, and all shield interlock switches" are not definite. Claims alternate between reciting at least one shield interlock switch, the shield interlock switch, and all shield interlock switches such that it is not clear whether at least one shield interlock switch, the shield interlock switch, and all shield interlock switches is intended to be claimed. For examination purposes, at least one shield interlock switch, the shield interlock switch, or all shield interlock switches is/are construed as at least one shield interlock switch.

Claim 19 recites the limitation “the table” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recite the limitation "the structural members" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Since in line 2 recite “a plurality of structural members”, it is unclear the structural members in line 6 are at least one of two, three or more or all of the plurality of the structural members recited in line 2.

Claim 20 recites the limitation "all structural members" in line 2 is unclear since in claim 19 in line 2 recite “a plurality of structural members”, it is unclear all structural members in line 2 of claim 19 are at least one of two, three or more or all of the plurality of the structural members recited in line 2 in claim 20.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20080210516 to Blaser et al. (“Blaser”).

Regarding claim 1, Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
a table (see table 14) having a plurality of structural members (see first and second supporting surface 16, 17, and basic housing 34 with side walls 33, base 30, and lid 32 in Fig. 1) defining a frame (see Fig. 1) configured to receive a workpiece (see workpiece or plate-like material 12 in Fig. 2) for a cutting operation (see Fig. 1 and Fig. 2);
a laser torch head (see laser cutting head 22) movable in relation to the table (14) to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
(see flocking 68 in Fig. 3 and seals 46 in Fig. 5) applied to at least one of the structural members (see lid 32 with flocking 68 is applied thereof, and first and second supporting surface 16, 17, wherein first and second supporting surface 16, 17 comprise the flexible material 29 and the seal 46 is applied on top and bottom of the flexible material 29 as disclosed in para 0065 and 0066), the protective material (68 and 46) being configured to absorb light and energy (disclosed in para 0065 and 0066, wherein the flocking 68 and the seal 46 are made of graphite elements which are configured to absorb light and energy of laser beam of laser torch head 22) from the laser torch head (22) during the cutting operation (see Fig. 1).

Regarding claim 2, Blaser discloses, wherein: the protective material is a graphite material (disclosed in para 0065 and 0066 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement.  Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged… In the marginal region, at the forming element 42 and/or at the outer contour 43 of the beam-catching device 19, the gap 44 has a seal 46, such as, for example, flocking, a PTFE sliding seal or graphite elements, as a result of which a tight arrangement of a flexible material 29 running through is achieved”).

Regarding claim 3, Blaser discloses, the protective material (46) is a flexible sheet of graphite material (see Fig. 5 and disclosed in para 0066 and 0067 “a forming element 42 is assigned to the beam-catching device 19 and forms, at least in the respective marginal region of the beam-catching device 19, a gap 44 relative to the outer contour 43 of the beam-catching device 19.  
In the marginal region, at the forming element 42 and/or at the outer contour 43 of the beam-catching device 19, the gap 44 has a seal 46, such as, for example, flocking, a PTFE sliding seal or graphite elements, as a result of which a tight arrangement of a flexible material 29 running through is achieved... a partial view of the forming element 42 with the seal 46, which is likewise provided opposite the gap 44 at the outer contour 43 of the beam-catching device 19”).

Regarding claim 4, Blaser discloses, the protective material (46) is secured to the at least one of the structural members (16, 17) using a fastener (see forming element 42, and/or outer contour 43 in Fig. 4).

Regarding claim 7, Blaser discloses, the protective material (68 and/or 46) is applied to all structural members (32, 16, and 17) that are located over an effective cutting area of the table (14).

Regarding claim 19, Blaser discloses, a laser cutting system for manipulating a metal workpiece, comprising:
a platen (14) having a plurality of structural members (see first and second supporting surface 16, 17, and basic housing 34 with side walls 33, base 30, and lid 32 in Fig. 1) defining a frame (see Fig. 1) configured to receive a workpiece (see workpiece or plate-like material 12 in Fig. 2) for a cutting operation (see Fig. 1 and Fig. 2);
a laser torch head (see laser cutting head 22) movable in relation to the table (14) to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
(see flocking 68 in Fig. 3 and seals 46 in Fig. 5, and (see Fig. 5 and disclosed in para 0066 and 0067 “a forming element 42 is assigned to the beam-catching device 19 and forms, at least in the respective marginal region of the beam-catching device 19, a gap 44 relative to the outer contour 43 of the beam-catching device 19. In the marginal region, at the forming element 42 and/or at the outer contour 43 of the beam-catching device 19, the gap 44 has a seal 46, such as, for example, flocking, a PTFE sliding seal or graphite elements, as a result of which a tight arrangement of a flexible material 29 running through is achieved... a partial view of the forming element 42 with the seal 46, which is likewise provided opposite the gap 44 at the outer contour 43 of the beam-catching device 19”) applied to at least one of the structural members (see lid 32 with flocking 68 is applied thereof, and first and second supporting surface 16, 17, wherein first and second supporting surface 16, 17 comprise the flexible material 29 and the seal 46 is applied on top and bottom of the flexible material 29 as disclosed in para 0065 and 0066), the flexible graphite material (68 and 46) being configured to absorb light and energy (disclosed in para 0065 and 0066, wherein the flocking 68 and the seal 46 are made of graphite elements which are configured to absorb light and energy of laser beam of laser torch head 22) from the laser torch head (22) during the cutting operation (see Fig. 1).

Regarding claim 20, Blaser discloses, the flexible graphite material (68 and/or 46) is applied to all structural members (32, 16, and 17) that are located over an effective cutting area of the platen (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”).

Regarding claims 5 and 6, Blaser discloses substantially all the limitations as claimed in claim 2.
	Blaser further discloses, the protective material has a thickness (see Fig. 4 and 5).
However, Blaser does not explicitly disclose, the protective material has a thickness between about 1/32 inches and about 1/8 inches or about 0.060 inches.
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the thickness of the protective material wherein the protective material has a thickness, for the purpose of sealing the gap or absorbing the light and energy of the laser head, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), and it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the protective material wherein the protective material has a thickness between about 1/32 inches and about 1/8 inches or about 0.060 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”) in view of US 20080314875 A1 to Yamaguchi et al. (“Yamaguchi”).

Regarding claim 8, Blaser discloses substantially all the limitations as claimed in claim 1.
	Blaser further discloses, a laser cutting tool (see processing machine 21 in Fig. 1) with the laser torch head (see laser head 22) and a frame (see annotated Fig. 1).

    PNG
    media_image1.png
    390
    574
    media_image1.png
    Greyscale

However, Blaser does not explicitly disclose, a laser cutting tool having:
a top protection assembly; a middle protection shield; a bottom protection assembly, wherein the top protection assembly, the middle protection assembly, and the bottom protection assembly are removably mounted to the frame; and
wherein the top protection assembly, the middle protection assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head.
Nonetheless, Yamaguchi teaches, a laser cutting tool (see Fig. 1) having:
a frame (see second arm 29 in Fig. 1);
(see laser cutting head 38);
a top protection assembly (see first arm portion 28 and extensible units 52A, 52B); a middle protection shield (see front and rear surface cover units 42, 54, and side wall portions 22, 24; a bottom protection assembly (see edge plate portions 48, 60), wherein the top protection assembly, the middle protection assembly, and the bottom protection assembly are removably mounted to the frame (see Fig. 1); and
wherein the top protection assembly, the middle protection assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the laser cutting tool of Blaser wherein a laser cutting tool having: a top protection assembly; a middle protection shield; a bottom protection assembly, wherein the top protection assembly, the middle protection assembly, and the bottom protection assembly are removably mounted to the frame; and wherein the top protection assembly, the middle protection assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head as taught/suggested by Yamaguchi in order to effectively to prevent sound, fumes, flame, and spatter due to the cutting process to escape to the exterior so as protecting the users and environment as disclosed in para 0083 and 0087 by Yamaguchi.

Regarding claim 9, Yamaguchi teaches, the middle protection shield (42) includes a light shield (see cover plates 44, and 46) having a planetary gasket (see connection member 40) disposed on an edge of the light shield (see Fig. 2).

Regarding claim 10, Yamaguchi teaches, the light shield is a semi-translucent shield (see window units 44b and 46b wherein window units are made from a transparent acrylic plates as disclosed in para 0059 and 0060) permitting an operator of the laser cutting tool having a view of inside of the cavity (disclosed in para 0059 and 0060 “window unit… which is, for example, made from a transparent acrylic plate…it is possible to observe the state of cutting of the board 15 by the cutting head 38”).

Regarding claim 13, Yamaguchi teaches, the top protection assembly comprises a top cover (28) having a top cover opening (see Fig. 2); a top brush assembly (52a, and b); and
wherein the fop brush assembly covers the top cover opening (see Fig. 1), so as to prevent leaking of any laser light from the cavity (disclosed in para 0083 “due to the provision of the front surface cover unit 44, the rear surface cover unit 54, the extensible unit 52, and so on, it is also possible effectively to prevent fumes generated during the thermal cutting from leaking to the exterior”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”) in view of US 20080314875 A1 to Yamaguchi et al. (“Yamaguchi”), and in further view of US 5940304 A to Barenboim et al. (“Barenboim”).

Regarding claims 11-12, Blaser in view of Yamaguchi discloses substantially all the limitations as claimed in claim 8.
Yamaguchi further discloses, the frame (29) of the laser cutting tool (10) comprises at least one shield interlock (disclosed in para 0066 “It should be understood that these extensible units 52A and 52B are not to be considered as being limited to being members made as bellows type members; for example, they could also be made with a telescopic structure (an interlocking and collapsible structure), so as to be able to extend and retract”), and the middle protection shield (42) is mounted to the frame (29) via its contact with the shield interlock (see Fig. 2 wherein 42 is mounted to 29 via 52a, and b), wherein the shield interlock is in a locked position when the middle protection shield is mounted to the frame (see Fig. 2), and is changed to an unlocked position when the middle protection shield is detached from the frame (when 52a, and 52b are removed from 29, 42 is detached to 29).
However, Blaser in view of Yamaguchi does not explicitly disclose, the interlocking is a switch wherein the laser torch head can be activated only if all shield interlock switches are in the locked position.
Nonetheless, Barenboim teaches, a laser texturing tool (see Fig. 4) with laser light-tight doors (see doors 44), wherein the doors having safety interlock switches so as the laser is turned on only if all the switches are in locked positions/all the doors are closed and locked positions and the laser is turned off when one of the door is opened position (see Fig. 4 and disclosed in Col. 4 lines 43-58 and Col. 20 lines 13-21 “Hardware resources 208, the control of which is shared by disk handling and processing controllers 202, 206, include various optical devices which have been described above in reference to FIGS. 5 and 5B.  In particular, these devices include the actuators moving shuttling mirror slide 176, electronic process shutter 114, and safety shutter 116, a number of safety interlocks, including interlock switches detecting whether doors are closed and locked”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to  the interlocking is a switch, wherein said laser torch head can be activated only if all shield interlock switches are in said locked position as taught/suggested by Barenboim in order to obtain a laser light-tight enclosure sine the infrared laser produces invisible, potentially-harmful rays as disclosed in Col. .4 lines 43-58 by Barenboim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Applications No. 15905957 and 15403450 Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
App. 16444318

8.  The laser cutting system of claim 1, further comprising: a laser cutting 
tool having: a frame;  a top protection assembly;  a middle protection shield;  

protection assembly, the middle protection assembly, and the bottom protection 
assembly are removably mounted to the frame;  and wherein the top protection 
assembly, the middle protection assembly, and the bottom protection assembly 
form a cavity enclosing only substantially the laser torch head. 
 
9.  The laser cutting system of claim 8, wherein: the middle protection shield 
includes a light shield having a planetary gasket disposed on an edge of the 
light shield. 
 
10.  The laser cutting system of claim 9, wherein: the light shield is a 
semi-translucent shield permitting an operator of the laser cutting tool having 
a view of inside of the cavity. 
 
11.  The laser cutting system of claim 8, wherein: the frame of the laser 
cutting tool comprises at least one shield interlock switch, and the middle 

interlock switch. 
 
12.  The laser cutting system of claim 11, wherein: the shield interlock switch 
is in a locked position when the middle protection shield is mounted to the 
frame, and is switched to an unlocked position when the middle protection 
shield is detached from the frame;  wherein the laser torch head can be 
activated only if all shield interlock switches are in the locked position. 
 
13.  The laser cutting system of claim 8, wherein: the top protection assembly 
comprises a top cover having a top cover opening;  a top brush assembly;  and 
wherein the top brush assembly covers the top cover opening, so as to prevent 
leaking of any laser light from the cavity.
 
 1. (Currently Amended) A laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable or stationary platen, said laser a frame; a top protection assembly; a middle protection shield; a bottom protection assembly; a laser torch head;
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame; and
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing only substantially said laser torch head;
wherein said top protection assembly timber comprises a top cover having a top cover opening;
wherein said top brush assembly covers said top, cover operating so as to prevent leaking
wherein said top protection assembly permitting any of cables connected to said laser torch head passing through said top protection, assembly,
wherein said cable operatively moves upwardand downward said top protection assembly; and,
wherein said top protection assembly extends to the back of said protective enclosure 
2.    (Original) The laser cutting tool with protective enclosure assembly according to claim 1,    wherein:
said middle protection shield includes a light shield having a planetary gasket disposed on an edge of said light shield.
3.    (Original) The laser cutting tool with protective enclosure assembly according to claim 2,    wherein:
said light shield is a semi-translucent shield permitting an operator of said laser cutting tool having a view of inside of said cavity.
4.    (Original) The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said frame comprises at least one shield interlock switch, said middle protection shield is mounted to said frame via its contact with said shield interlock switch.
5.    (Original) The laser cutting tool with protective enclosure assembly according to claim 4, wherein:
said shield interlock switch is in a locked position when said middle 
wherein said laser torch head can be activated only if all shield interlock switches are in said locked position.
6.    (Cancelled)
7.    (Currently Amended) The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said top brush assembly comprises
at least one pair of brush holders having a first brush folder and a second brush holder; and
at least one pair of top brushes having a first top brush and a second brush;
wherein one end of said first top brush is received by said first brush holder, and one end of said second top brush is received by said second brush holder,
8.    (Original) The laser cutting tool with protective enclosure assembly according to claim 7, wherein:
said first top brush and said second top brush are positioned in an opposite direction at the same vertical level, so as to permit the free distal end of said first top brush which is not received by said first 
9.    (Original) The laser cutting tool with protective enclosure assembly according to claim 7, wherein:
said top brush assembly further comprises a bracket, wherein said at least one pair of brush holders are mounted to said bracket.
10.    (Cancelled)
11.    (Cancelled)
12.    (A laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable or stationary platen, said laser cutting tool with protective enclosure assembly comprising: a frame; a top protection assembly; a middle protection shield; a bottom protection assembly; a laser torch head;
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame; and
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing only substantially said laser torch head;

wherein said laser torch head can be activated only if all top interlock switches are in said locked position.
13. (Original) The laser cutting tool with protective enclosure assembly according to claim 12, wherein:
said frame comprises at least one bottom interlock switch;
wherein said bottom interlock switch is in a locked position when said bottom protection assembly is mounted to said frame and said bottom interlock position is in an unlocked position when said bottom protection assembly is removed from said frame,
wherein said laser torch head is deactivated if any of said bottom interlock switches is in said unlocked position.
14. (Original) The laser cutting tool with protective enclosure assembly according to claim 12, wherein:
wherein said laser 
15. (Original) The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said bottom protection assembly comprises: a bottom cover having an opening;
a bottom brushes cup assembly surrounding said opening so as to permitting said laser torch head extending therethrough.
16. (Currently amended) A laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable or stationary platen, said laser cutting tool with protective enclosure assembly comprising: a frame; a top protection assembly; a middle protection shield; a bottom protection assembly; a laser torch head;
wherein said top protection assembly, said middle protection assembly, and said bottom protection 
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing only substantially said laser torch head;wherein said bottom protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage.
17, (Currently Amended) A method for assembling a laser cutting tool with protective enclosure assembly, said method comprising steps of:
operatively mounting a frame to a bridge above a workpiece;
removably connecting a top protection assembly to said frame, so as to switch at least one top interlock switch into a locked position;
removably connecting a middle protection shield to said frame, so as to switch at least one shield interlock switch into a locked position;
removably connecting a bottom protection assembly to said frame, so as to switch at least one bottom interlock switch into a locked position: and,
wherein said protection assembly is 
18.    (Original) The method for assembling a laser cutting tool with protective enclosure assembly according to claim 17, wherein:
said method further comprising arranging a laser torch head within a cavity formed by said frame, said top protection assembly, said middle protection shield, and said bottom protection assembly,
wherein said laser torch head can be activated only if all of said top interlock switch, shield interlock switch, and bottom interlock switch are in locked position.
19.    (Original) The method for assembling a laser cutting tool with protective enclosure assembly according to claim 17, wherein:
said top protection assembly comprises:
a top cover having a top cover opening; a top brush assembly;
wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity.
20. (Currently Amended) A laser cutting tool for manipulating a metal workpiece, said laser cutting 
a protection assembly disposed about said laser and defining a laser cavity, said protection assembly permitting radiation from said laser to be selectively directed to said
wherein said protection assembly includes an aperture permitting access to said laser cavity; and
therein said protection assembly includes at least one portion, configured to .safely break: away fern a remainder of said protective enciosiire vyithont pprmanent damage; and 
a brush assembly position to cover said aperture, said brush assembly permitting passage of solid objects therethrough, while preventing light from said laser from emanating from said aperture.

 


1.    A laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable platen, said a frame; a top protection assembly; a middle protection shield; a bottom protection assembly; a laser torch head;
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame; and
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing only substantially said laser torch head.
2.    The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said middle protection shield comprises a light shield; and a planetary gasket disposed on the edge of said light shield.
3.    The laser cutting tool with protective enclosure assembly according to claim 2, wherein:
said light shield is a semi-translucent shield permitting an operator of said laser cutting tool having a 
4.    The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said frame comprises at least one shield interlock switch, said middle protection shield is mounted to said frame via its contact with said shield interlock switch.
5.    The laser cutting tool with protective enclosure assembly according to claim 4, wherein:
said shield interlock switch is in a locked position when said middle protection shield is mounted to said frame, and is switched to an unlocked position when said middle protection shield is detached from said frame;
wherein said laser torch head can be activated only if all shield interlock switches are in said locked position.
6.    The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said top protection assembly comprises a top cover having a top cover opening; a top brush assembly; and
wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity.
7.    The laser cutting tool with protective enclosure assembly according to claim 6, wherein:
said top brush assembly comprises
at least one pair of brush holders having a first brush folder and a second brush holder; and
at least one pair of top brushes having a first top brush and a second
brush;
wherein one end of said first top brush is received by said first brush holder, and one end of said second top brush is received by said second brush holder.
8.    The laser cutting tool with protective enclosure assembly according to claim 7, wherein:
said first top brush and said second top brush are positioned in an opposite direction at the same vertical level, so as to permit the free distal end of said first top brush which is not received by said first brush holders facing and contacting the free distal end of said second top brush which is not received by said second 
9.    The laser cutting tool with protective enclosure assembly according to claim 7, wherein:
said top brush assembly further comprises a bracket, wherein said at least one pair of brush holders are mounted to said bracket.
10.    The laser cutting tool with protective enclosure assembly according to claim 6, wherein:
said top protection assembly permitting any cables connected to said laser torch head passing through said top protection assembly,
wherein said cable operatively moves upward and downward freely without congesting said top protection assembly.
11.    The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said frame comprises at least one top interlock switch;
wherein said top interlock switch is in a locked position when said top protection assembly is mounted to said frame and said top interlock position is in an unlocked position when said top protection 
wherein said laser torch head can be activated only if all top interlock switches are in said locked position.
12.    The laser cutting tool with protective enclosure assembly according to claim 11, wherein:
said bottom protection assembly comprises: a bottom cover having an opening;
a bottom brushes cup assembly surrounding said opening so as to permitting said laser torch head extending therethrough.
13.    The laser cutting tool with protective enclosure assembly according to claim 12, wherein:
said bottom brushes cup assembly comprises a circular base connected to said bottom cover via at least one bottom interlock switch; said circular base having at least one circular shaped socket for receiving an array of bottom brushes,
wherein each said bottom brush is received by said circular shaped socket on one end, and extends downwardly therefrom with the other free distal end contacting the workpiece directly, 
14.    The laser cutting tool with protective enclosure assembly according to claim 13, wherein:
each of said bottom brushes comprises a plurality of bristles; and a solid membrane embedded between said bristles.
15.    The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said frame is movably mounted to a bridge, said bridge supports said laser cutting tool above the workpiece.
16.    The laser cutting tool with protective enclosure assembly according to claim 15, wherein:
said frame selectively moves along said bridge in a first direction, and said bridge selectively moves in a second direction which is perpendicular to said first direction;
wherein said first and second direction defines a plane that is parallel to the plane of said workpiece.

17.    A method for 
operatively mounting a frame to a bridge above a workpiece; removably connecting a top protection assembly to said frame, so as to switch at least one top interlock switch into a locked position;
removably connecting a middle protection shield to said frame, so as to switch at least one shield interlock switch into a locked position;
removably connecting a bottom protection assembly to said frame, so as to switch at least one bottom interlock switch into a locked position.




18.    The method for assembling a laser cutting tool with protective enclosure assembly according to claim 17, wherein:
said method further comprising arranging a laser torch head within a cavity formed by said frame, said top protection 
wherein said laser torch head can be activated only if all of said top interlock switch, shield interlock switch, and bottom interlock switch are in locked position.
19.    The method for assembling a laser cutting tool with protective enclosure assembly according to claim 17, wherein:
said top protection assembly comprises:
a top cover having a top cover opening; a top brush assembly;
wherein said top brush assembly covers said top cover opening, so as to
prevent leaking of any laser light from said cavity.
20.    A laser cutting tool for manipulating a metal workpiece, said laser cutting tool comprising:
a laser;
a protection assembly disposed about said laser and defining a laser cavity, said protection assembly permitting radiation from said laser to be selectively directed to said workpiece;
wherein said 
a brush assembly position to cover said aperture, said brush assembly permitting passage of solid objects therethrough, while preventing light from said laser from emanating from said aperture.



Regarding claims 1-13, and 19-20, Co-pending Application 15905957 or Co-pending Application 15403450 does not explicitly disclose, the flexible sheet graphite that is applied to the structural members of table. 
	Nonetheless, Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
(see table 14) having a plurality of structural members (see first and second supporting surface 16, 17, and basic housing 34 with side walls 33, base 30, and lid 32 in Fig. 1) defining a frame (see Fig. 1) configured to receive a workpiece (see workpiece or plate-like material 12 in Fig. 2) for a cutting operation (see Fig. 1 and Fig. 2);
a laser torch head (see laser cutting head 22) movable in relation to the table (14) to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3 and seals 46 in Fig. 5) applied to the structural members (see lid 32 with flocking 68 is applied thereof, and first and second supporting surface 16, 17, wherein first and second supporting surface 16, 17 comprise the flexible material 29 and the seal 46 is applied on top and bottom of the flexible material 29 as disclosed in para 0065 and 0066), the protective material (68 and 46) being configured to absorb light and energy (disclosed in para 0065 and 0066, wherein the flocking 68 and the seal 46 are made of graphite elements which are configured to absorb light and energy of laser beam of laser torch head 22) from the laser torch head (22) during the cutting operation (see Fig. 1), 
wherein: the protective material (46) is a flexible sheet of graphite material (see Fig. 5 and disclosed in para 0066 and 0067 “a forming element 42 is assigned to the beam-catching device 19 and forms, at least in the respective marginal region of the beam-catching device 19, a gap 44 relative to the outer contour 43 of the beam-catching device 19.  In the marginal region, at the forming element 42 and/or at the outer contour 43 of the beam-catching device 19, the gap 44 has a seal 46, such as, for example, flocking, a PTFE sliding seal or graphite elements, as a result of which a tight arrangement of a flexible material 29 running through is achieved... a partial view of the forming element 42 with the seal 46, which is likewise provided opposite the gap 44 at the outer contour 43 of the beam-catching device 19”).
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the laser cutting table, wherein the flexible sheet graphite that is applied to the structural members of table for the purpose of sealing the gap or absorbing the light and energy of the laser head as disclosed in para 0065 and 0066 by Blaser. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761